
Exhibit (10)(g)(2)

 
ALLTEL CORPORATION
SPECIAL ANNUAL BONUS PLAN




1.  Purpose of the Plan.  The purpose of the Alltel Corporation Special Annual
Bonus Plan is to provide for the payment of special annual bonuses to eligible
employees in order to encourage the continued attention and dedication of such
employees to the performance of their duties for Alltel.


2.  Definitions.  The following terms used in the Plan shall have the meanings
set forth below:


(a) “Administrator” shall mean the Compensation Committee of the Board.  With
respect to any period during which there is no such committee, the Board shall
serve as Administrator.


(b) “Alltel” shall mean Alltel Corporation, a corporation duly organized under
the laws of the state of Delaware, or any successor thereto.


(c) “Board” shall mean the Board of Directors of Alltel Corporation.


(d) “CEO” shall mean the Chief Executive Officer of Alltel Corporation.


(e) “Effective Date” shall mean November 16, 2007


(f) “Eligible Employee” shall mean those full-time employees of Alltel and its
Subsidiaries who are designated as eligible to participate in the Plan.


(g) “Fees” shall mean fees paid to the Sponsors as compensation for management,
deal and director’s services.


(h) “Plan” shall mean this Alltel Corporation Special Annual Bonus Plan, as the
same may be amended and in effect from time to time.


(i) “Special Annual Bonus” shall mean, with respect to an Eligible Employee, the
annual bonus that may become payable to such Eligible Employee under the Plan.


(j) “Sponsors” shall mean TPG/GS and so long as TPG/GS collectively continues to
hold, directly or indirectly, at least a 50% voting interest in Alltel, any
party which succeeds to all or a part of their right of any of them to be paid
Fees.


(k) “Subsidiary” means all entities, each of which is a “subsidiary” (within the
meaning assigned to such term under Rule 405 under the Securities Act of 1933,
as amended) of Alltel.


(l) “Termination Date” shall mean the effective date of an Employee’s
termination of employment with Alltel and its Subsidiaries.
 

--------------------------------------------------------------------------------


(m) “TPG/GS” shall mean TPG Partners V, L.P and GS Capital Partners VI, L.P. and
their affiliates.
 
3.  Administration.


(a)  Authority.  The Administrator shall have full power and discretionary
authority to administer the Plan in accordance with its terms, including full
power and discretionary authority to construe and interpret terms of the Plan,
to define the terms used herein, to prescribe, amend and rescind rules and
regulations, agreements, forms and notices relating to the administration,
operation or interpretation of the Plan and to make all other determinations and
take all other actions necessary or advisable for the operation of the Plan.


(b)  Limitation of Liability; Indemnification.  The Administrator shall be
entitled to rely upon any report or other information furnished to it by any
officer or other employee of Alltel and by any independent certified public
accountant, compensation consultant, legal counsel or other professional
retained by any member of the Alltel to assist in the administration of the
Plan.  To the maximum extent permitted by law, the Administrator shall not be
liable to any person for, and Alltel shall indemnify and hold the Administrator
harmless from and against any liability in respect of, any action taken or
omitted in good faith in connection with its administration of the Plan.


4.  Eligibility.  The CEO shall designate the Eligible Employees for each fiscal
year (the “Plan Year”) in consultation with the Administrator.    No other
individual shall be eligible to participate in the Plan.


5.  Special Annual Bonuses.


(a)  
Bonus Pool.  For each fiscal year of the Company commencing after the Effective
Date (the “Plan Year”), the Company shall establish a bonus pool equal to 10%
(the “Bonus Pool Percentage”) of Fees paid during such fiscal year to the
Sponsors (the “Bonus Pool”).



(b)  
Special Annual Bonus Amount.  Each Eligible Employee shall be eligible to
receive pursuant to the Plan in respect of a Plan Year, no later than March 15
of the year following the end of the Plan Year, a Special Annual Bonus in cash,
in an amount determined at the CEO’s discretion in consultation with the
Administrator, subject to continued employment through the last day of the Plan
Year (the “Special Annual Bonus”). The aggregate amounts paid as Special Annual
Bonuses paid under the Plan with regard to each Plan Year shall always be equal
to the amount of the Bonus Pool.



6.  Amendment and Termination.  Alltel may, in its sole discretion, with
prospective or retroactive effect, by action of the Administrator, amend, alter,
suspend, discontinue or terminate the Plan at any time and for any reason, with
or without notice and without the consent of any employee, stockholder or other
person; provided, however, that, without the consent of an
 

--------------------------------------------------------------------------------


 
Eligible Employee, no such action shall adversely affect the right of such
Eligible Employee to receive any portion of the Special Annual Bonus, previously
communicated to such Employee, if any.  Notwithstanding the foregoing, (A)
Alltel may not make any amendment that results in (i) a reduction of the Bonus
Pool Percentage or (ii) loss of the CEO’s discretion to determine Eligible
Employees or allocate the Bonus Pool and (B) the Plan may not be terminated
until following the end of the last Plan Year in which the Sponsors are paid any
Fees.


7.  General Provisions.


(a)  No Special Employment Rights.  Nothing contained in the Plan shall confer
upon any Eligible Employee any right with respect to the continuation of such
Eligible Employee’s employment by Alltel or interfere in any way with the right
of Alltel at any time to terminate such employment or to increase or decrease
the base salary, other compensation or benefits of such Eligible Employee or
otherwise modify the terms or conditions of such Eligible Employee’s employment
except as specifically provided for hereunder.


(b)  No Assignment by Eligible Employees.  Each Eligible Employee’s rights
hereunder are personal and no Eligible Employee may assign or transfer any part
of his or her rights or duties hereunder, or any benefits due to him or her, to
any other person, except that, in the event of the Eligible Employee’s death,
any benefits payable to such Eligible Employee shall be paid instead to his or
her Beneficiary.


(c)  Certain Withholdings.  Alltel shall have the right to deduct from amounts
otherwise payable under the Plan any sums that federal, state, local or foreign
tax law requires to be withheld with respect to such payment, and any other
deductions authorized by Eligible Employees.


(d)  Governing Law.  The validity, construction and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware, without giving effect to principles of
conflicts of laws, and any applicable provisions of federal law.


(e)  Funding.  The Plan shall be an unfunded plan.  Special Annual Bonuses paid
under the Plan shall be paid from the general assets of the Alltel.


(f)  Severability.  If any term or provision of the Plan or the application
thereof to any person or circumstance is to any extent held invalid or
unenforceable, the remainder of the Plan or the application of such term or
provision to persons or circumstances other than those as to which it is held
invalid or unenforceable will not be affected thereby, and each term and
provision of the Plan will be valid and enforceable to the fullest extent
permitted by law.


(h)  Construction.  The captions and numbers preceding the sections of the Plan
are included solely as a matter of convenience of reference and are not to be
taken as limiting or extending the meaning of any of the terms and provisions of
the Plan.  Whenever appropriate, words used in the singular shall include the
plural or the plural may be read as the singular.
 